Citation Nr: 1718439	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent staph infections due to an August 1982 VA surgery during which a pedicle flap graft was sutured to the left index finger. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been associated with the record.  

The Board remanded the instant matter in January 2013 and August 2015.  The additional development was completed, but raised additional questions for the Board.  As a result, in December 2016, the Board requested an opinion from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2016).  An IME opinion was received in January 2017 and incorporated into the record.  The Veteran and his representative were provided copies of the IME opinion in February 2017 and responded thereto in May 2017.  Notably, the Veteran waived the right to have the evidence submitted in May 2017 initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran did not incur an additional disability, to include recurrent staph infections, due to an August 1982 VA surgery during which a pedicle flap graft was sutured to the left index finger.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent staph infections are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an October 2008 letter sent prior to the rating decision on appeal, and a January 2013 letter, after which the Veteran's claim was readjudicated in August 2013 and April 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in March 2016 and the Board obtained an IME opinion in January 2017 in order to adjudicate the Veteran's claim.  Here, the Board notes that, in a May 2017 submission, the Veteran challenged the adequacy of the IME opinion stating that the IME "...ha[d] no knowledge about [the Veteran's] situation..." and it would be in error for the Board to base its findings on said opinion.  However, the Board notes that the IME's opinion reveals a thorough review of the Veteran's medical history and course of treatment.  Contrary to the Veteran's assertions, it is clear from a plain reading of the opinion that the physician was well acquainted with the particulars of the Veteran's case as well as the nature of staphylococcal organisms.  Thus, the Veteran's concerns regarding the IME opinion are unfounded as it provided an analysis and rationale based on the expert's review of the records, which includes the Veteran's lay statements, the 2016 examination report, and several decades' worth of treatment records.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the IME in January 2017 is sufficient to assist VA in deciding the claim.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the August 2012 hearing, undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the evidence relevant to the claim from the Veteran, including his allegations regarding the VA treatment that he contends led to the additional disability at issue.  Further, the undersigned noted that basis of the RO's denial of the Veteran's § 1151 claim and the elements that were found to be lacking.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available through SSA and VA, the Board remanded the case to obtain such records.  Additionally, as the testimony suggested the need for a VA examination and opinion addressing the claim adjudicated herein, the Veteran underwent a VA examination in March 2016, and an IME opinion was obtained in January 2017.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's January 2013 and August 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in January 2013, the matter was remanded in order to afford the Veteran with notice of what information or evidence is needed to establish a disability rating and effective date, for procurement of SSA records and updated VA treatment records, and to afford him a VA examination with an etiological opinion.  Subsequently, updated VA treatment records were obtained and the Veteran was provided with proper notice in a January 2013 letter.  In August 2015, the Board again remanded the matter in order to obtain the Veteran's SSA records and to afford him an examination with an etiological opinion.  Thereafter, SSA records were associated with the file and the Veteran was afforded an examination and opinion in March 2016.  Further, an IME opinion was obtained in January 2017.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2013 and August 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that he has a recurrent staph infection as a result of an August 1982 VA skin graft surgery.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 
§ 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of history, in July 1982, the Veteran presented to the VA emergency room after a self-inflicted gunshot wound to the left index finger.  Due to extensive tissue loss, a skin graft to the right chest wall was done.  Subsequently, in August 1982, the pedicle flap was removed from the chest wall and sutured to the left index finger.  The Veteran contends that there was a staphylococcus (staph) outbreak at the hospital where the 1982 procedure was performed and that his was the first surgery performed in a number of days due to such outbreak. He further asserts that he has experienced recurrent staph infections since undergoing surgery to have the skin graft placed on his left index finger; however, such were misdiagnosed over the years as spider or insect bites.

The evidence shows that, since 1982, the Veteran has been seen on several occasions for insect bites, skin sores, and staph infections.  Amongst other things, he was noted to have a face lesion in June 1987, a thumb and forearm infection in August 1989, an infected thumb in March 1992, a spider bite in August 1994, a staph infection in March 2002, likely methicillin-resistant staphylococcus aureus (MRSA) in February 2006, and an insect bite in October 2007.  There is also an indication that he was possibly diagnosed with staph infections in November 2001, February 2002, February 2006, October 2007, December 2009, and April 2011.  Finally, medical records indicate that the Veteran's left index finger was amputated in 2010 following a frost bite incident that resulted in gangrene.  

In March 2016, a VA examiner opined that the recurrent staph infections the Veteran experienced were not the cause of the ischemic event that led to the left index finger amputation and that there was no objective evidence documenting recurrent staph infections of the left hand index finger surgical flap.  In support thereof, the examiner cited other causes for the amputation, including Reynaud's phenomenon, severe frost bite, and tobacco use.  However, in December 2016, the Board found that the opinion was not adequate to decide the claim as the examiner did not address the Veteran's contention that previous insect bites were misdiagnosed and were actually indications of a staph infection; did not explain the significance of the fact that staph infections had not been noted on the left index finger and why the documented staph infections since 1982 were unrelated to the left index finger skin graft; and did not provide a rationale to support the assertion that the Veteran has not experienced any other additional disability related to the surgical repair.

Thus, in December 2016, the Board sought a review of the entire record and an opinion from an IME.  In January 2017, a physician and professor and interim Chair of the Department of Internal Medicine at a university medical school noted a review of the claims file that included decades' of medical records as well as the Veteran's lay statements.  Ultimately, the physician found that it was less likely than not that the Veteran incurred recurrent staph infections or any other additional disability as a result of the 1982 VA skin graft surgery.  In this regard, he first acknowledged the Veteran's theory of entitlement, i.e., that staphylococcal bacteria were abundant in the medical center where the 1982 surgery was performed, caused an infection of his skin graft and/or colonization of his body with the bacteria, and that such ultimately lead to frequent infections and amputation of part of his index finger.  While acknowledging the Veteran's genuine belief in this regard, the examiner opined that this chain of logic "is not clinically plausible and does not carry any medical credence."

First, the examiner observed that there was no evidence that the Veteran's skin graft wounds were infected by staph in conjunction with the 1982 surgery as indicated in the clinical description of the wound and microbiologic data from that time.  Second, he noted that, even if a staph infection did occur at that time, one single infection would "not result  in a state of colonization resulting in recurrent infections."  In support thereof, the examiner cited a review of extensive medical treatise evidence that indicates colonization is routinely associated with certain risk factors including: the presence of a virulent form of staph, genetic factors in the host that diminish the ability of the skin or other organs to kill the virulent staph, and the presence of certain chronic conditions that predispose one to colonization.  Notably, the medical evidence from the Veteran's 1982 surgery did not support a finding of any of these risk factors.  Indeed, the examiner emphasized that "[t]here is no evidence of colonization [of staph in conjunction with the graft surgery] and if there was such evidence[,] it would indicate that the colonization predated the graft...."  Stated differently, the Veteran's skin could not have been colonized absent his having two inherent risk factors (diminished antimicrobial peptides on the skin to fight staph and a chronic skin condition), which, by their nature, would have existed prior to the graft repair.

Next, the examiner reported that, in his medical opinion, there was no evidence that the Veteran experienced recurrent staph infections after the surgery.  In this vein, he noted that a diagnosis of staph needed to be supported by bacteriologic evidence such as cultures of body fluids or tissues and that a qualified physician needed to note its presence.  In the Veteran's extensive medical records, the examiner only identified one event when the Veteran's cultures grew staph and many physicians did not record a suspicion of staph.  Regarding the one-time, verified diagnosis, the examiner opined that a properly treated staph infection will not result in recurrent infections in the absence of the risk factors discussed above, none of which were documented in the Veteran's file.

Regarding the cause of the Veteran's ultimate amputation, the examiner observed that there was clear and convincing evidence that the Veteran's cold injury with vascular compromise caused the finger tissue death.  Thus, when faced with a "plausible explanation for the cause of the digit compromise and amputation, another causative factor, such as unsubstantiated staphylococcal infection is not likely."

In conclusion, the examiner stated "there is no evidence [from] the medical record that the patient incurred recurrent staphylococcal infections."  Instead, the Veteran's post-surgical skin infections and cellulitis were consistent with insect bites (as opined by the Veteran and contemporaneous treating physicians), trauma (per the Veteran's simultaneous reports and findings on examination), and vascular trauma caused by Raynaud's phenomenon and smoking.

The Board accords great probative weight to the January 2017 IME opinion as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question and the Veteran's statements, in which he articulated his contentions.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Veteran was provided a copy of the physician's evaluation and responded by submitting a lay statement challenging the adequacy of the IME opinion and a January 2017 letter from Dr. J.M.  

With regard to Dr. J.M.'s letter, he relayed that the Veteran came to his office in 2012 "with a chronic non-healing wound of the left, index finger that had been present since 1982."  He further indicated that efforts to heal the wound were unsuccessful and that the ultimate surgical resection revealed chronic changes in skin, tendon, and ligamentous structures.  He opined that the Veteran's original insult to the finger was a staph infection that occurred following surgery at a VA hospital in 1982.  However, the Board affords this opinion no probative weight as it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  In this regard, the medical evidence of record does not suggest that the Veteran's finger injury that lead to his amputation in 2012 was present for the previous 30 years.  In fact, a November 2010 VA treatment record notes a three week history of necrosis at the tips of the fingers.  At that time, the Veteran was advised to stop smoking at once, keep his hands warm, and monitor the fingers.  He was further warned that if he continued to smoke and expose his fingers to the cool air, he could eventually lose his fingertips.  

In addition to the fact that his opinion is based on an inaccurate factual premise, it also appears that Dr. J.M. based his opinion on the Veteran's lay reports of his medical history, rather than a review of medical records.  In this regard, the IME reviewed the records related to the 1982 surgery and found no evidence of a staph infection at that time.  Thus, Dr. J.M's reliance on the Veteran's reported medical history, which is factually inaccurate, as opposed to contemporaneous medical treatment records also weighs against a finding that this opinion is probative.   See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In this regard, the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the present case, not only is there a lack of credible evidence of chronic staph infection since service, but the contemporaneous records from the 1982 surgery as reviewed by the IME and not Dr. J.M., do not reveal that the Veteran had a staph infection at that time.  Ultimately, as Dr. J.M. based his opinion on an inaccurate factual premise and on the Veteran's inaccurate reports of his medical history instead of the contemporaneous medical evidence, the Board affords it no probative weight.

Turning to the Veteran's May 2017 statement, the Veteran asserted that the IME opinion was incorrect in stating that his staph infection had never been confirmed; that he may have speculated his skin lesions over the years were insect bites but that such could not be confirmed; and that his index finger and ring finger both had frost bite and only his index finger was amputated, thus, in his mind, proving the index finger had a staph infection.  

First, the Board notes that the IME did not state that the Veteran never had a staph infection.  In fact, he acknowledged that, on one occasion, the Veteran's cultures did grow staphylococcal organisms.  Thus, the Veteran's argument in this regard is without merit.  Turning to his argument regarding insect bites, the Board observes that these diagnoses were not made solely on the Veteran's lay reports that such wounds or sores were caused by insects, but these impressions were made by VA clinicians who independently examined the Veteran's wounds contemporaneously with his reports and came to the conclusion that the wounds were caused by insects.  Thus, such argument is likewise without  merit.

Finally, turning to the Veteran's argument that his index finger must have had a staph infection since it did not heal like his ring finger did, the Board observes that the Veteran is not competent to make a determination as to why one finger healed and the other did not. Specifically, the determination as to why one finger would heal and the other would not involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a staph infection or opine that such infection would only be present in his index finger, the lay assertions in this regard have no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board places the greatest probative weight on the opinion rendered by the January 2017 IME.  In this regard, the physician considered the Veteran's contentions and accurately summarized the medical history.  His assessment of the Veteran's 1982 surgery and his physical ailments thereafter are consistent with the available medical records.  The physician explained the Veteran did not incur an additional disability or increase in an existing disability as a result of improper care.  While there is a medical opinion to the contrary, the Board has found that opinion is not entitled to any probative weight as it was based solely on an inaccurate factual premise.

Consequently, the Board finds that the Veteran did not incur an additional disability, to include recurrent staph infections, due to an August 1982 VA surgery during which a pedicle flap graft was sutured to the left index finger.  As such, his claim for compensation under 38 U.S.C.A. § 1151 must be denied on such basis, and the Board need not address the proximate cause of such alleged disability.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent staph infections due to an August 1982 VA surgery during which a pedicle flap graft was sutured to the left index finger is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


